Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 (Currently amended):    A memory array comprising
vertically-stacked memory cells; each of the memory cells comprising a transistor coupled with a charge-storage device; and each of the transistors having channel material with a bandgap greater than 2 electron-volts (eV), the charge-storage device being configured as a ring surrounding a
vertically-extending conductive line.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-11, 13-29, 33-35 and 38-45 are allowed.

The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of the memory array, as in the context of claims 1, 11, 13, 24, 24, 33, 35 and 42.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/MARVIN PAYEN/Primary Examiner, Art Unit 2816